t c summary opinion united_states tax_court steed a and shonna k martin petitioners v commissioner of internal revenue respondent docket no 9431-08s filed date steed a and shonna k martin pro sese thomas r mackinson and sharyn lais for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioners’ tax_year the sole issue before the court is whether petitioners were required to include dollar_figure in income due to cancellation of indebtedness background petitioners resided in california at the time their petition was filed on date steed a martin petitioner purchased a toyota 4-runner automobile he financed the automobile through heritage community credit_union heritage by entering into a simple interest motor_vehicle contract and security_agreement indicating that the price was dollar_figure of which dollar_figure was being financed with heritage petitioner stopped making payments on his loan with heritage during and heritage charged-off and canceled the dollar_figure outstanding principal of petitioner’s loan petitioner was notified by heritage in that his automobile was going to be repossessed and soon thereafter a person came to his residence to repossess the automobile petitioner turned over the keys for the automobile and it was placed on a truck and transported from the vicinity of petitioner’s residence petitioner did not subsequently see or have access to the automobile during heritage issued a form 1099-c cancellation of debt to petitioner reflecting the cancellation of petitioner’s debt of dollar_figure that information was also communicated to the internal_revenue_service petitioners did not report the dollar_figure in income for and respondent made an adjustment for increased income due to cancellation of indebtedness the records of heritage reflect that petitioner’s automobile was assigned for repossession petitioner is of the opinion that the value of the automobile at the time of the repossession was approximately dollar_figure equivalent to the outstanding loan principal with heritage discussion the record shows that petitioner purchased an automobile and financed the purchase with heritage at some point he stopped making payments on the loan and was advised that the automobile would be repossessed the automobile which petitioner opined had a value equal to the outstanding principal on the loan was taken from petitioner during heritage had charged off the loan in but it sent petitioner a form 1099-c reflecting cancellation_of_indebtedness_income in the amount of the outstanding balance of the loan during the only evidence in the record that supports respondent’s determination of cancellation_of_indebtedness_income is the form 1099-c heritage issued in general the commissioner’s determination in a notice_of_deficiency carries a presumption of correctness and the burden is on taxpayers to prove otherwise rule a 290_us_111 under circumstances prescribed by statute the burden may shift where a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the income_tax_liability of the taxpayer sec_7491 additionally sec_6201 provides that in any court_proceeding where a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return such as a form_1099 filed by a third party the commissioner may have the burden of producing reasonable and probative information concerning the deficiency in addition to information on the information_return petitioners dispute the correctness of the information_return petitioner testified that the automobile was repossessed by heritage at a time when it had a value equal to the outstanding debt that would mean that heritage had received an asset with sufficient value to substantially reduce or eliminate the outstanding debt and would call in question whether the form 1099-c was correct heritage’s business records offered by respondent reflect that petitioner’s automobile had been assigned for repossession a fact that supports petitioner’s testimony to that effect at trial respondent attempted to place in evidence a date letter from a heritage employee which contained information about the automobile the document which had been marked as exhibit 5-r for identification could not be received in evidence accordingly we are left with a record where petitioners have effectively called into question the validity of the form 1099-c and respondent has not placed in evidence any information that would rebut petitioner’s testimony which is also supported by documentary_evidence in the record therefore in accord with sec_6201 respondent is not able to rely solely upon the form 1099-c in support of the determination that petitioners have cancellation_of_indebtedness_income generally a taxpayer must include income from the discharge_of_indebtedness see sec_61 sec_1_61-12 income_tax regs where indebtedness is being discharged the resulting income would equal the difference between the amount due on the obligation and the amount_paid if any for the discharge see 2the letter contained multiple levels of hearsay was not a business record and contained subjective opinions of the heritage employee who was not in court for its introduction and or cross-examination as to the matters stated therein 3respondent raised no question as to whether petitioner complied with any other requirement or aspect of sec_6201 eg cronin v commissioner tcmemo_1999_22 this principle derives from the seminal case of 284_us_1 where the supreme court held that a taxpayer may realize income by paying an obligation at less than its face value accordingly income from cancellation of indebtedness would not include the entire amount of the outstanding debt if the creditor received payment or assets of value from the debtor a cancellation of indebtedness generally produces income to the debtor equal to the difference between the amount due on the obligation and the amount_paid for the discharge if however no consideration is paid to or received by the creditor for the discharge then the entire amount of the debt is considered income to the debtor sec_61 we accept petitioner’s testimony on the value of the automobile as an owner is presumed to know or have a good sense of the value of his property there is no evidence in the record that is contrary to petitioner’s testimony in addition petitioner purchased the automobile during for dollar_figure two years later when it was repossessed a value of dollar_figure would appear to be reasonable one-half of its original value 4petitioners do not argue that any of the exclusions of sec_108 apply to reduce any cancellation_of_indebtedness_income that may be redetermined petitioner testified that the automobile was operational at the time it was repossessed under these circumstances the form 1099-c has been refuted and discredited petitioners have shown that the debt was satisfied and we accordingly hold that petitioners were not required to report cancellation_of_indebtedness_income for because respondent made no other adjustments or determinations decision will be entered for petitioners
